UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2142



RUBEN DEWAYNE TAYLOR, a/k/a Ruben D. Taylor,
Bishop, Secured Party Creditors and Holder in
due course exempt from Levy without recourse
Propria    Persona   Sui    Juris   Non    de
Dugdahmoundyah Empire Affiant Victim and
Witness to Criminal Activities,

                                              Plaintiff - Appellant,

          versus


UNITED STATES BANKRUPTCY COURT FOR SOUTH
CAROLINA; US TRUSTEE; MARY G. SLOCUM, Agent
Trustee in her official and private capacity;
W. RYAN HOVIS, Trustee in his official and
private capacity; HEAD ADMINISTRATOR, Trustee,
his name unknown and can be found in the
record in his private and official capacity,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CA-03-4117-3-22BC)


Submitted:   January 27, 2005             Decided:   February 1, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Ruben Dewayne Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM

          Ruben Dewayne Taylor appeals the district court’s order

adopting the magistrate judge’s recommendation to dismiss without

prejudice his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).   We

have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. See

Taylor v. USBC-SC, No. CA-03-4117-3-22BC (D.S.C. filed Aug. 30,

2004 & entered Aug. 31, 2004).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                              - 3 -